JUDGE HAZELRIGG
delivered the opinion oe the court.
It is the contention of the appellants that the act of March 15, 1894, entitled “An act to amend and re-enact article three (3) of an act entitled, An act relating to and entitled, Husband and Wife, approved May 1C, 1893,” is unconstitutional in so far as it provides that the widow shall have an absolute estate in one-half of the surplus personalty left by her deceased husband, and that this is so, because without reference to the act relating to descent and. distribution, under which title this subject has always been provided for in our law, the amendment in question materially affects the law of descent and distribution. And that its title is deceptive and misleading because it purports to be an amendment merely of the act relating to husband and wife, under which title the question of the rights of the surviving wife and children are not and never have been regulated.
We think it1 manifest, however, that legislation regulating the rights of the wife in the deceased husband’s estate, real or personal, may constitutionally be under either the title of “Husband and Wife/’ or “Descent and Distribution,” and therefore the amendment found in section 2132 of the Kentucky Statutes is germain to the title of the act and is constitutional. Under it, the widow is entitled in any event to-an absolute estate in one-half of the surplus personalty left by her husband, and not merely to one-third if the intestate leave issue, and one-half if he leave no issue, as is provided in the law of descent and distribution.
*121Nor do we think it possible to reconcile the two conflicting provisions 'by construing the act oí March 15, 1894, as giving the widow ene-ihalf the 'surplus personalty only when! there are no children.
Such a construction would do violence both to the language and to the manifest intention of the law makers.
The judgment below conforms to these views and! is therefore affirmed.